— Order, Supreme Court, Bronx County (Irma Vidal Santaella, J.), entered September 16, 1986, which denied defendants’ motion for a change of venue from Bronx County to Westchester County and granted plaintiffs’ cross motion to retain venue in Bronx County, reversed, on the law and the facts and in the exercise of discretion, defendants’ motion granted and plaintiffs’ cross motion denied, without costs.
In this personal injury action arising from a slip and fall in the bathroom of plaintiffs’ apartment in Yonkers, venue in Bronx County was based solely on the residence and principal place of business of the apartment building’s owner, who has no personal knowledge of the accident. Both plaintiffs reside in Westchester County, the accident occurred there, plaintiff was treated for his injuries in Westchester County, and the building’s agent and superintendent reside in that county.
Under the circumstances, we conclude that a change of venue to Westchester County is warranted, and defendants’ motion for a change of venue should have been granted. (See, Ford v Servistar Corp., 133 AD2d 23.) Concur — Kupferman, J. P., Ross, Asch and Smith, JJ.